     Case 2:19-cv-00347-BLW-CWD Document 20 Filed 03/01/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  TIFFANY SHALENE SMITH,
                                               Case No. 2:19-cv-00347-BLW-CWD
                       Petitioner,
                                              ORDER
         v.

  ANDREW SAUL, Commissioner of
  Social Security Administration,

                       Respondent.


      On May 10, 2017, Petitioner filed an application for a period of disability

and disability insurance benefits, and an application for supplemental security

income with the Social Security Administration. After Petitioner’s application was

denied upon initial review and on reconsideration, Petitioner’s timely request for

review by the Appeals Council was denied. Petitioner sought the Court’s review.

      On February 2, 2021, United States Magistrate Judge Candy W. Dale issued

a Report and Recommendation in this matter. (Dkt. 19). Pursuant to the statute,

Judge Dale gave the parties fourteen (14) days to file written objections to the

Report and Recommendation. 28 U.S.C. § 636(b)(1). None were filed.

      Having thoroughly reviewed the Report and Recommendation, and no

objections having been filed, the Court accepts Judge Dales’ Report and


ORDER - 1
     Case 2:19-cv-00347-BLW-CWD Document 20 Filed 03/01/21 Page 2 of 2




Recommendation in its entirety and enters the following order consistent with the

same.

                                     ORDER

        IT IS HEREBY ORDERED:

        1.   The Report and Recommendation entered on February 2, 2021 (Dkt.

             19) is INCORPORATED and ADOPTED in its entirety.

        2.   The Petition for Review (Dkt. 1) is GRANTED IN PART as outlined

             in the Report and Recommendation.

        3.   This action is REMANDED to the Commissioner for further

             proceedings consistent with the Report and Recommendation.

        4.   This Remand is to be considered a “sentence four remand,” consistent

             with 42 U.S.C. § 405(g) and Akopyan v. Barnhart, 296 F.3d 852, 854

             (9th Cir. 2002).

        5.   The Court will enter a separate judgment in favor of Petitioner in

             accordance with Federal Rule of Civil Procedure 58 and 42 U.S.C.

             § 405(g).

                                             DATED: March 1, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge



ORDER - 2
